Citation Nr: 1008808	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals, status post left knee arthroscopic 
meniscectomy and chondroplasty with degenerative joint 
disease.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected rhinitis.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 
1997 and from January 1998 to March 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).  From the date of the hearing, the 
record was held open for 30 days in order to allow for the 
submission of additional evidence for consideration.  
Additional evidence was submitted in January 2010, 
accompanied by a waiver of initial RO consideration.  See id.

For reasons explained below, the issues of entitlement to 
service connection for sinusitis (to include on a secondary 
basis) and entitlement to service connection for sleep apnea 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  On December 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
a disability rating in excess of 10 percent for residuals, 
status post left knee arthroscopic meniscectomy and 
chondroplasty with degenerative joint disease, is requested.

2.  On December 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
service connection for pseudofolliculitis barbae is 
requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met for the issue of entitlement to a 
disability rating in excess of 10 percent for residuals, 
status post left knee arthroscopic meniscectomy and 
chondroplasty with degenerative joint disease.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met for the issue of entitlement to 
service connection for pseudofolliculitis barbae.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive 
Appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  In the present 
case, the Veteran has withdrawn the portions of this appeal 
pertaining to the issues of entitlement to a disability 
rating in excess of 10 percent for residuals, status post 
left knee arthroscopic meniscectomy and chondroplasty with 
degenerative joint disease, and entitlement to service 
connection for pseudofolliculitis barbae and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to those two issues.  Accordingly, 
the Board does not have jurisdiction to review those portions 
of the appeal and they are dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 
10 percent for residuals, status post left knee arthroscopic 
meniscectomy and chondroplasty with degenerative joint 
disease, is dismissed.

The issue of entitlement to service connection for 
pseudofolliculitis barbae is dismissed.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for sinusitis (to include 
on a secondary basis) and sleep apnea.

With regard to sinusitis, the Veteran's sinuses were 
evaluated as normal at his June 1984 service entrance 
examination and at a February 1988 in-service examination.  
In March 1988, he complained of a two-week history of severe 
headaches, and a note was made to rule out sinusitis.  At a 
June 1990 in-service examination, his sinuses were evaluated 
as normal.  The Veteran's nasal symptoms (including sinus 
congestion, runny nose, and sneezing) were noted to have 
begun in October 1993.  In May 1994, a sinus series was 
performed to rule out chronic sinusitis, and X-rays revealed 
normal sinuses.  The Veteran was assessed with allergic 
rhinitis and was treated with Zyrtec.  At October 1995 and 
April 1997 in-service examinations, his sinuses were 
evaluated as normal.  On an April 1997 report of medical 
history, the Veteran indicated that he had suffered from 
sinusitis as he had a "very bad stuffy nose and runny 
nose," but a physician clarified on this report that the 
Veteran had hay fever but no sinusitis.   At January 1998 and 
May 2002 in-service examinations, his sinuses were evaluated 
as normal.  On a June 2004 report of medical history, the 
Veteran noted that he had sinus problems due to allergies.  
His sinuses were evaluated as normal at his January 2005 
service separation examination.

Following his discharge from service, the Veteran underwent a 
fee-basis VA examination by QTC Medical Services in April 
2005.  On that occasion, he reported having a ten-year 
history of sinusitis attacks once per year, with each episode 
lasting for eight weeks, including two-day periods of 
incapacitation as often as two times per month during such 
attacks.  He also reported that he had headaches with the 
sinus attacks.  However, no sinusitis was detected during an 
examination of the nose, and the results of a sinus X-ray 
were within normal limits.  The Veteran was instead diagnosed 
with chronic rhinitis.  The subsequent medical evidence of 
record reflects that the Veteran has been treated with Zyrtec 
for his allergic rhinitis.

In its August 2005 rating decision, the RO granted service 
connection for rhinitis and assigned an evaluation of 0 
percent, effective April 1, 2005.

At his December 2009 hearing, the Veteran testified that he 
took Zyrtec every other day to maintain good control of his 
sinus symptoms and that he saw a doctor every three months.  
In a January 2010 statement, the Veteran's private family 
physician (C. Basden, DO) stated that the Veteran had been 
her patient since June 2006 and that the Veteran had been 
given a diagnosis of sinusitis since becoming a patient at 
her facility.  On remand, all available treatment records 
from Basden Family Practice, Inc. should be obtained.

In light of the above, the Veteran should be afforded a VA 
examination with medical opinion by a physician in order to 
determine whether the Veteran has sinusitis that arose during 
service, is otherwise related to any incident of service, or 
is caused or permanently worsened beyond normal progress by 
his service-connected rhinitis.

The Board also notes that while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to establishing service connection on a 
direct basis, he was not provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection for sinusitis on a secondary basis.  
Thus, on remand, the RO/AMC should provide corrective notice.

With regard to sleep apnea, service treatment records reflect 
that the Veteran complained in November 2004 of snoring at 
night and sleep disturbance for years, and he was assessed 
with sleep apnea and referred to a sleep disorders clinic for 
a sleep study.  The results of a private December 2004 sleep 
study revealed an abnormal polysomnogram (PSG) with increased 
sleep disordered breathing, marked increase in rapid eye 
movement (REM) sleep time, and mild early onset of REM.  The 
private treatment provider recommended that the Veteran have 
a sleep consultation for the latter two issues and to lose 
weight or try sleeping on his side for the first issue.  It 
was noted that a continuous positive airway pressure (CPAP) 
titration study should be arranged if the above 
recommendations were not able to resolve the Veteran's sleep 
problems.  The Veteran's January 2005 service separation 
examination report listed sleep apnea in the "defects and 
diagnoses" section, with a note to follow-up for a CPAP 
study.  On a February 2005 report of medical assessment, a 
health care provider noted sleep apnea for the Veteran, 
awaiting CPAP study.

Following his discharge from service, the Veteran underwent a 
fee-basis VA examination by QTC Medical Services in April 
2005.  On that occasion, he reported having a two-year 
history of sleep apnea, occurring as often as ten times per 
month and causing him to have trouble staying awake during 
the daytime hours.  It was noted that his treatment included 
a CPAP machine.  The Veteran was diagnosed with sleep apnea 
based on his history, the results of the private sleep study, 
and his use of a CPAP machine.

The Veteran underwent a private examination in October 2005.  
On that occasion, he reported years and years of snoring, 
slowly worsening, and breathing pauses that he was unaware of 
but his wife had noted.  The private physician noted that the 
findings of the December 2004 PSG were consistent with 
obstructive sleep apnea syndrome of mild degree, and he 
rendered an impression of obstructive sleep apnea syndrome 
with mild excessive daytime sleepiness.  A November 2005 
private sleep study and a January 2006 PSG both yielded 
findings consistent with obstructive sleep apnea, with 
successful CPAP titration therapy.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in June 2006.  On that occasion, he reported 
having a two-year history of sleep apnea, occurring as often 
as twelve times per month and causing him to have trouble 
staying awake during the daytime hours.  It was noted that 
his treatment included a CPAP machine.  The Veteran was 
diagnosed with sleep apnea based on his history, snoring, 
witnessed apneic episodes, and objectively normal pulmonary 
function testing and lung examination.

At his December 2009 hearing, the Veteran testified that he 
was still using his CPAP machine.  Later in December 2009, a 
private sleep study yielded findings consistent with 
obstructive sleep apnea, with successful CPAP titration 
therapy.

In light of the above, the Veteran should be afforded a VA 
examination with medical opinion by a physician in order to 
determine whether the Veteran's sleep apnea disorder arose 
during service or is otherwise related to any incident of 
service, taking into account the results of the December 2004 
private sleep study which was conducted while the Veteran was 
in active service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for sinusitis and/or 
sleep apnea since his discharge from 
service.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file, including 
all available treatment records from 
Basden Family Practice, Inc. in Forest 
Park and Conyers, Georgia.  If any 
requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA sinus examination by a physician 
to determine the nature and extent of any 
sinusitis, and to obtain an opinion as to 
whether such disorder is possibly related 
to service or to service-connected 
rhinitis.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary (including X-rays) should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current sinusitis arose during 
service or is otherwise related to any 
incident of service, taking into account 
the in-service notes of headaches and 
nasal symptoms.  If the examiner concludes 
that the Veteran's sinusitis is not 
related to service, then the examiner 
should indicate whether the sinusitis is 
caused by or permanently worsened beyond 
normal progress by the Veteran's service-
connected rhinitis.  If the examiner finds 
that sinusitis is aggravated by rhinitis, 
then he/she should quantify the degree of 
aggravation, if possible.  A rationale for 
all opinions expressed should be provided.

4.  Also schedule the Veteran for a VA 
examination by a physician specializing in 
sleep disorders to determine the nature 
and extent of his sleep apnea, and to 
obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary (including a PSG) 
should be conducted, and the results 
should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's current sleep apnea 
arose during service or is otherwise 
related to any incident of service, taking 
into account the results of the December 
2004 private sleep study which was 
conducted while the Veteran was in active 
service.  A rationale for all opinions 
expressed should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


